DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant remarks on page 9 of Applicant’s remark filed 10/20/2022 that Fujio (US 5873828) fails to teach that the imaging component (ultrasonic observation means 18 including the observing ultrasonic vibrator 24) is deliverable to the target site within the patient separately from the first and the second therapeutic or diagnostic instruments.
Examiner respectfully disagrees.
Of note, is that, the limitation is not qualifying how the claim elements are supposed to be separate. 
In the case of Fujio, which teaches all the required components, a first therapeutic or diagnostic instrument (guide needle 51 of fig. 3), a second therapeutic or diagnostic instrument different from the first therapeutic or diagnostic instrument (optical observation means 19 including a charged coupled device (CCD) 33), and an imaging component (ultrasonic observation means 18 including the observing ultrasonic vibrator 24 of fig. 3), all of which are separate elements of the system, and hence separately delivered, from the other two components delivered to the target site.
Secondly, in its current form, the claim limitation is only requiring that only two components among the imaging component, first therapeutic or diagnostic, and second therapeutic or diagnostic instrument to be provided at the target site at any time of interest. 
Fujio, at least, fulfills this by separately providing the CCD 33 and the vibrator 24 at the target site, simultaneously, and separately providing the CCD 33 and the vibrator 24 to the target site separately from needle, individually.
Applicant further asserts on page 10 that Munrow (US 20140073911) does not provide the missing elements in Fujio including the second therapeutic or diagnostic instrument different from the first therapeutic or diagnostic instrument. 
Munrow is relied upon to teach the detachable attachment of the respective components and not for the teaching of the elements since Fujio already teaches all the elements.
Therefore, the claims stand rejected.

Withdrawn Rejections
Pursuant of applicant's amendments filed on 10/20/2022, rejections made to claims 122-147 under 35 U.S.C. 112(a) have been withdrawn.
Pursuant of applicant's amendments filed on 10/20/2022, rejections made to claims 122-147 under 35 U.S.C. 112(b) have been withdrawn.

			Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “wherein the imaging component is deliverable to the target site” in line 8 and “wherein the imaging component is also deliverable to the target site” in line 10. The limitations should be amended to recite --wherein the imaging component is configured to be delivered to the target site-- and --wherein the imaging component is further configured to be delivered to the target site--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 122-134, 136-138, 139-147 are rejected under 35 U.S.C. 103 as being unpatentable over Fujio, et al., US 5873828 in view of Munrow, et al., US 20140073911.

Regarding claim 122, Fujio teaches a system for performing a procedure at a target site within a patient (figs. 1-2 and col. 4, lines 14-19 for the ultrasonic probe for diagnosing and treatment of a target site 54), comprising: 
a first therapeutic or diagnostic instrument (guide needle 51 of fig. 3); 
a second therapeutic or diagnostic instrument different from the first therapeutic or diagnostic instrument (optical observation means 19 including a charged coupled device (CCD) 33); and 
an imaging component (ultrasonic observation means 18 including the observing ultrasonic vibrator 24 of fig. 3) configured to be removably coupled to the first and second therapeutic or diagnostic instruments, either simultaneously or individually (see figs. 1 and 3 for the location of the observing ultrasonic vibrator 24 of fig. 3 with respect to the needle 51 and the CCD 33); 
wherein the imaging component is deliverable to the target site within the patient (col. 7, lines 3-6) separately from the first and second therapeutic or diagnostic instruments (col. 7, lines 22-30 indicates that the needle is brought to the target site by insertion into the guide inlet, at least suggesting that the needle is brought to the target site separately from the observing ultrasonic vibrator 24), and
wherein the imaging component (ultrasonic observation means 18 including the observing ultrasonic vibrator 24 of fig. 3) is also deliverable to the target site within the patient coupled with the first or second therapeutic or diagnostic instruments (see fig. 4 and col. 7, lines 3-14. The vibrator 24 is provided at the site together with the needle 5 and the CCD 33), and 
Fujio does not teach wherein the imaging component (observing ultrasonic vibrator 24) is configured to be removably coupled to first and second therapeutic or diagnostic instruments, either simultaneously or individually, after the imaging component is delivered to the target site within the patient. That is, the CCD 33, the needle 5 and the vibrator 24, are not taught to detach from one another at the target site.
However, Munrow teaches a system 10 of fig. 1 including a system controller 12, an imaging display 14, and a treatment probe 16 (paragraph 54), the treatment probe 16 comprising a needle component 26 and an imaging component 28 (paragraph 55), wherein the needle component and imaging component are constructed as separate units or assemblies which may be removably attached to each other for use. After use, the needle component may be separated and will typically be discarded while the imaging component will be sterilized for reuse (paragraph [0055]). The treatment probe 16 is shown in its fully assembled configuration in FIG. 2 and is shown in its disassembled configuration in FIG. 3. Paragraph 59 states that “After use, the needle component release lever 48 may be pulled in order to release the hooks 52 from the latches 50, allowing the handle portions 27 and 29 to be separated”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Fujio’s needle, observing ultrasonic vibrator and CCD to be removably coupled to one another either simultaneously or individually, after the imaging component is delivered to the target site within the patient, as taught by Munrow as this would permit desired sterilization of a component of Fujio’s system (paragraph 55 of Munrow). 

Regarding claims 123 and 124, Fujio in view of Munrow teaches all the limitations of claim 122.
Fujio further teaches wherein the first and second therapeutic or diagnostic instruments comprise two of the following: a tissue ablation element, an optical scope (CCD 34 of fig. 2 and col.5, lines 39-43), or therapy electrodes.
The first embodiment of Fujio does not teach a tissue collector and wherein the tissue collector comprises a biopsy needle.
However, in a fourth embodiment, Fujio teaches a suction biopsic needle (see fig. 19 and col. 15, lines 48-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the operating instrument of the first embodiment of Fujio to be the biopsic needle, as taught by Fujio inthe fourth embodiment, so that a biopsy of the lesion part can be made by using the suction biopsic needle while a treatment with ultrasonic waves is being conducted, thereby enabling the states of the tissue prior to and after treatment to be examined. See col. 16, lines 33-37.

Regarding claim 125, Fujio in view of Munrow teaches all the limitations of claim 123.
Fujio further teaches wherein the tissue ablation element comprises one or more of a radiofrequency (RF) ablation element, an ultrasonic ablation element (ultrasonic treatment means 17 comprising treating ultrasonic vibrators 20a and 20b of figs. 1 and 3), a heat-based ablation element, or a cryoablation element.

Regarding claim 126, Fujio in view of Munrow teaches all the limitations of claim 122.
Fujio further teaches wherein the imaging component comprises a shaft comprising a proximal end, a distal end, and a cavity extending across the shaft from the proximal end towards the distal end, wherein a wall of the cavity comprises an elongated opening in communication with an exterior of the shaft at least partially along the shaft (See annotated reproduced fig. 3 of Fujio illustrating the proximal end, distal end, cavity and the elongated opening of the shaft).

[AltContent: textbox (Cavity (extending across the shaft))][AltContent: textbox (Distal end)][AltContent: textbox (Proximal end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    340
    508
    media_image1.png
    Greyscale


Regarding claim 127, Fujio in view of Munrow teaches all the limitations of claim 126.
Fujio further teaches wherein the cavity is defined by an exterior surface of the shaft (See annotated reproduced fig. 3 of Fujio above for the labeled cavity ).

Regarding claim 128, Fujio in view of Munrow teaches all the limitations of claim 127.
Fujio further teaches wherein the exterior surface of the shaft comprises only atraumatic edges (See annotated reproduced fig. 3 of Fujio above which shows a tube).

Regarding claim 129, Fujio in view of Munrow teaches all the limitations of claim 126.
Fujio further teaches wherein an edge of the elongated opening is bent towards an interior of the cavity (See annotated reproduced fig. 3 of Fujio above which shows the elongated opening formed or dug towards an interior of the cavity).

Regarding claim 130, Fujio in view of Munrow teaches all the limitations of claim 126.
Fujio further teaches wherein the cavity is configured to slidably receive the instrument (See annotated reproduced fig. 3 of Fujio above which shows the cavity of the shaft comprising the elongated opening which accommodates that guide needle 51 according to col. 9, lines 11-13).

Regarding claim 131, Fujio in view of Munrow teaches all the limitations of claim 126.
Fujio further teaches wherein a distal portion of the cavity is angled axially relative to the shaft (see fig. 2 and col. 6, lines 52-63).

Regarding claim 132, Fujio in view of Munrow teaches all the limitations of claim 131.
Fujio does not explicitly teach wherein the distal portion of the cavity is angled at about 3 to 45 degrees axially relative to the shaft.  However, col. 6, lines 5-18 of Fujio states that “In the curving section 15 thus constructed in the same manner as the curving section used in the ordinary endoscope, the curving pieces are rotated by pulling and loosening the curving wire 39 through the operation of rotating a curving knob (not shown) connected to the pulley 38, whereby the curving section 15 can be curved in four directions, i.e., upward, downward, leftward and rightward directions, or in two directions, i.e., upward and downward directions or leftward and rightward directions. By this curving movement of the curving section 15, the extreme end section 14 can be freely swung in any direction to set the ultrasonic treatment means 17, the ultrasonic observation means 18, the optical observation means 19 and the channel opening 13a in a desired direction”. So while Fujio does not state that the curving of the section 15 is between 3 to 45 degrees axially relative to the shaft, it is obvious that such angles of between 3 to 45 degrees achieved by Fujio through routine optimization. See MPEP 2144.04(II). Here, Fujio aims to firstly, allow free singing of the section 15 in any direction, and secondly accessing the lesion target. Hence, optimizing the section 15 to curve within the range of angles 3 to 45 degrees would have been routine optimization to arrive at the claimed ranges with a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, through routine experimentation, to configure Fujio’s apparatus, such that the distal portion of the cavity is angled at about 3 to 45 degrees axially relative to the shaft as this would allow the reaching of the lesion part more effectively since col. 2, lines 54-59 states that “The system comprises operation means for performing an operation other than the treating operation using the ultrasonic waves at least on a region observed by using the ultrasonic waves, and an operation means guide provided on the thin tube to enable the operation means to reach the region observed by using the ultrasonic waves”, meaning that the components may be desirably coupled to allow for access to the lesion part. 

Regarding claim 133, Fujio further teaches that the apparatus further comprising a tube (tube making up channel 13 of fig. 3).

Regarding claims 134 and 137, Fujio further teaches wherein the tube is aligned to be in parallel with the shaft of the imaging component (See annotated reproduced fig. 3 of Fujio above for the channel running along a parallel line as the observing ultrasonic vibrator).

Regarding claims 136 and 137, Fujio further teaches wherein the tube comprises a lumen (channel 13) configured to slidably receive the first or second instrument. (col.9, lines 11-28 that “Next, the guide needle 51 is inserted into the channel 13 of the ultrasonic probe 2A while the above-mentioned diagnostic images are being observed on the monitor 6. As the guide needle 51 is inserted, its extreme end portion projects in a certain direction from the channel opening 13a, since the raising base 42 provided in the ultrasonic probe extreme end section 14 to serve as a guide for operation means is fixed at a predetermined angle. The guide needle 51 is inserted by a predetermined amount while reading the indication on the scale 58 of the guide probe 55, thereby definitely determining the position of the extreme end 57 of the guide needle 51. Accordingly, the extreme end 57 of the guide needle 51 can be positioned at the convergent point 23a of the treating ultrasonic beams output from the treating ultrasonic vibrators 20a, 20b or a position in the vicinity of the convergent point 23a, i.e., at the lesion part 54. In this manner, the extreme end 57 of the guide probe 55 of the guide needle 51 is made to reach the lesion part 54”).

Regarding claim 138, Fujio further teaches wherein the first or second instrument is rotatable relative to the shaft while the shaft remains stationary (concerning the rotatable (i.e. able to rotate) nature of the instrument(s)is directed to an intended use of an apparatus (claimed in claim 122). Hence, wherein a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then the prior meets the claim. Fujio states in col. 7, lines 1-2 states that “the guide needle 51 is inserted and passed to puncture the treatment object portion” as demonstrated in fig. 3. Hence, the guide needle is movable with respect to a stationary shaft.  As the needle is taught to be freely movable, the needle guide or the observing ultrasonic vibrator are capable of being rotated as claimed and therefore Fujio meets the above limitation.  .

Regarding claim 139, Fujio in view of Munrow teaches all the limitations of claim 133.
Fujio fails to teach wherein the tube is disposable.
However, Munrow states in paragraph 55 that “the needle component may be separated and will typically be discarded while the imaging component will be sterilized for reuse” where the needle component includes a needle shaft 34 (paragraphs 57-58) which comprises the claimed tube.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Fujio’s channel to be a disposable component, as taught by Munrow to allow separable sterilization of components that are reusable for future diagnosis and/or treatment (see paragraph 55).

Regarding claim 140, Fujio in view of Munrow teaches all the limitations of claim 126.
Fujio further teaches wherein the shaft is flexible (Fujio notes in col. 4, lines 49-52 that “The inserted portion 7 is formed of a hard extreme end section 14, a curving section 15 capable of being freely curved, a hard or flexible inserted tube section 16, which are successively formed from the extreme end side of the inserted portion 7”).

Regarding claim 141, Fujio in view of Munrow teaches all the limitations of claim 140.
Fujio further teaches wherein the shaft is controllably flexed along its longitudinal axis via a flex mechanism (see col. 6, lines 2-14 for the curving knob).

Regarding claim 142, Fujio in view of Munrow teaches all the limitations of claim 122.
 Fujio further teaches wherein the imaging component comprises an imaging transducer (ultrasonic observation means 18 including the observing ultrasonic vibrator 24 of fig. 3) comprising a light emitting diode (LED) (a light source unit 3 for supplying illumination light to the ultrasonic probe 2A).

Regarding claim 143, Fujio in view of Munrow teaches all the limitations of claim 126.
Fujio further teaches wherein the cavity defines a circular cross sectional area (see fig. 2. Col. 4, lines 15-20 states that “the construction of an ultrasonic probe having diagnosing and treating ultrasonic vibrators is applied as a thin tube inserted for diagnosis and treatment in body cavities to an endoscope having an optical observation function”. So here the thin tube at least suggests that the cross section area is circular, consistent with the fig. 2 depiction). 

Regarding claim 144, Fujio in view of Munrow teaches all the limitations of claim 126.
Fujio further teaches wherein the cavity has a uniform cross sectional area along the shaft (see fig. 2).

Regarding claim 145, Fujio in view of Munrow teaches all the limitations of claim 126.
Fujio further teaches wherein the cavity comprises an asymmetrical cross sectional area (See annotated reproduced fig. 3 of Fujio above which shows that the cross sectional area at the distal end differs from the cross sectional area at the proximal end as illustrated above because the elongated opening occupies a portion of the total cross sectional area of the shaft).

Regarding claim 146, Fujio in view of Munrow teaches all the limitations of claim 126.
Fujio further teaches wherein the cavity extends across the shaft from the proximal end to the distal end (See annotated reproduced fig. 3 of Fujio above for the cavity and the proximal and distal ends).

Regarding claim 147, Fujio in view of Munrow teaches all the limitations of claim 142.
Fujio further teaches wherein the imaging transducer comprises an ultrasound transducer (col. 5, lines 17-35 describes how the observing ultrasonic vibrator 24 of fig. 3 is used to acquire images).

Claims 135 is rejected under 35 U.S.C. 103 as being unpatentable over Fujio, et al., US 5873828 in view of Munrow, as applied to claim 134, and further in view of Hashiguchi, et al., US 20130225995 (submitted in IDS dated 10/16/2019).

Regarding claim 135, Fujio in view of Munrow teaches all the limitations of claim 134. 
Fujio fails to teach wherein the tube is rotatable relative to the shaft while the shaft remains stationary.
However, Hashiguchi teaches an ultrasound observation apparatus 1 of fig. 1 and paragraph 41, including an insertion portion 12, which is a shaft, with a channel 12a, for inserting an insertion assisting instrument 31, which is a cylindrical tube, such that, the insertion assisting instrument 31 is “formed in a rigid rod shape or cylindrical shape that is made from a metal member or the like, and is a member that is insertedly disposed so as to be freely insertable/removable from the grasping portion opening 13a with respect to the insertion portion 12”. The free insertion of the instrument means that the instrument is rotatably inserted relative to the channel while the insertion portion remains stationary. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Fujio’s channel 13 formed of the channel walls to rotate relative to the shaft while the shaft remains stationary, as taught by Hashiguchi, hence allowing access to even narrower body cavities. See paragraph 79 of Hashiguchi. 

Regarding claim 181, Fujio in view of Munrow teaches all the limitations of claim 122.
Fujio further teaches wherein the first therapeutic or diagnostic instrument and the second therapeutic or diagnostic instrument are operable independently from one another (the CCD 33 is controlled by the CCU 4 (col. 5, lines 50-65) and col. 6, lines 28-36 include that there are image controls for the ultrasonic diagnostic/treatment, while the needle is manually inserted (fig. 11) and are hence operable independently).

Regarding claim 182, Fujio in view of Munrow teaches all the limitations of claim 122.
Fujio further teaches wherein the first therapeutic or diagnostic instrument and the second therapeutic or diagnostic instrument are removable from the imaging component separately from one another (the CCD 33 is controlled by the CCU 4 (col. 5, lines 50-65) and col. 6, lines 28-36 include that there are image controls for the ultrasonic diagnostic/treatment, while the needle is manually inserted (fig. 11), and hence are removable separately from one another).

Regarding claim 183, Fujio in view of Munrow teaches all the limitations of claim 122.
Fujio wherein the imaging component is deliverable to the target site within the patient coupled with the first or second therapeutic or diagnostic instrument (see fig. 3 for the delivering of the CCD 33, the vibrator 24 and the needle to the target region), and wherein said first or second therapeutic diagnostic instrument is removable from the imaging component at the target site within the patient without removing the imaging component from the target site within the patient or interrupting imaging of a surgical field by the imaging component (the needle 5 is removable from the target site, through the guide inlet 41 while the CCD 33 is still present, col. 6, lines 19-24).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farouk A Bruce whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/            Examiner, Art Unit 3793  


/PASCAL M BUI PHO/            Supervisory Patent Examiner, Art Unit 3793